Citation Nr: 0834111	
Decision Date: 10/03/08    Archive Date: 10/07/08

DOCKET NO.  07-10 937	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to service connection for residuals of dental 
trauma, to include broken teeth.  

2.  Entitlement to service connection for residuals of dental 
trauma, to include broken teeth, for purposes of obtaining 
dental treatment from the Department of the Veterans Affairs 
(VA).  


REPRESENTATION

Appellant represented by:	Oklahoma Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Brian J. Milmoe, Counsel


INTRODUCTION

The veteran served on active duty from November 1981 to 
November 1984.  

This matter comes before the Board of Veterans' Appeals 
(Board) on the basis of a rating decision entered in August 
2006 by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Muskogee, Oklahoma, denying the veteran's 
entitlement to service connection for residuals of dental 
trauma, to include broken teeth.  

Pursuant to his request, the veteran was afforded a hearing 
before the Board, sitting at the RO, in June 2008.  At that 
time, the veteran expanded his claim to include the question 
of his entitlement to further VA dental treatment for 
residuals of in-service dental trauma, to include broken 
teeth.  Although the veteran has perfected an appeal as to a 
claim for service connection for a dental disorder, a claim 
for service connection for a dental disorder is also a claim 
for VA outpatient dental treatment. See Mays v. Brown, 5 Vet. 
App. 302 (1993).  In this case, as explained below, there is 
a clear basis for a grant of further VA dental treatment 
involving teeth number 8, 9, 10, based on in-service trauma 
thereto.  Accordingly, such claim is herein adjudicated on 
its merits, with disposition wholly in the veteran's favor.   


FINDINGS OF FACT

1.  There is no showing of residuals of dental trauma, 
including broken teeth, for which a grant of service 
connection for VA compensation purposes is possible; there is 
no evidence that any of the veteran's chipped teeth are the 
result of loss of substance of body of maxilla or mandible; 
it is apparent that the veteran still has most of the teeth 
in question. 
2.  The veteran sustained in-service dental trauma resulting 
in injuries to teeth number 8, 9, and 10, thereby bestowing 
Class II(a) eligibility for VA outpatient dental treatment.  


CONCLUSIONS OF LAW

1.  Residuals of dental trauma for purposes of VA 
compensation benefits, to include broken or chipped teeth 
secondary to loss of substance of body of maxilla or 
mandible, were not incurred in or aggravated by military 
service.  38 U.S.C.A. §§ 1131, 5100, 5102, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.326, 3.381, 
4.150 (2007).

2.  Service connection for teeth number 8, 9, and 10, for VA 
treatment purposes, based on Class II(a) eligibility due to 
service dental trauma, is warranted.  38 U.S.C.A. § 1712 
(West 2002); 38 C.F.R. §§ 3.381, 17.161 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000), enacted November 9, 2000 
(codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 
2002 & Supp. 2007)), eliminated the concept of a well- 
grounded claim and redefined the VA's obligations with 
respect to its duties to notify and assist a claimant.  In 
August 2001, VA issued regulations to implement the VCAA.  66 
Fed. Reg. 45,620 (August 29, 2001) (codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2007)).

As to the issue of the veteran's entitlement to service 
connection for purposes of receiving further VA outpatient 
dental treatment, such matter is wholly resolved in the 
veteran's favor, and, thus, the need to discuss whether the 
RO has complied fully with the VCAA is obviated as to that 
particular issue.  

As for the veteran's claim service connection for VA 
compensation purposes, the Board notes that the United States 
Court of Appeals for Veterans Claims (Court) has held that 
the statutory and regulatory provisions pertaining to the 
VA's duty to notify and to assist do not apply to a claim if 
resolution of that claim is based on statutory 
interpretation, rather than consideration of the factual 
evidence.  See Dela Cruz v. Principi, 15 Vet. App. 143, 149 
(2001).

In the present case, the facts are not in dispute, inasmuch 
as the veteran does not allege that he has any disability for 
which VA compensation is payable, and, accordingly, neither 
the duty to afford VCAA notice, nor the duty to assist, 
applies because the issue presented is solely one of 
statutory interpretation and the claim is barred as a matter 
of law.  See Smith v. Gober, 14 Vet. App. 227, 230 (2000) 
(claim that a Federal statute provides for payment of 
interest on past-due benefits), aff'd, 281 F.3d 1384 (Fed. 
Cir. 2002), cert. denied, 537 U.S. 821 (2002).  As no 
reasonable possibility exists that any further factual 
development would assist in substantiating the claim, should 
any deficiencies of VCAA notice or assistance exist, they are 
rendered moot.  See 38 U.S.C.A. § 5103A; Wensch v. Principi, 
15 Vet. App. 362, 368 (2001) (compliance with the VCAA is not 
required if no reasonable possibility exists that any notice 
or assistance would aid the appellant in substantiating the 
claim).  Moreover, because the claim is being denied as a 
matter of law, no further development under the VCAA is 
warranted.  See Mason v. Principi, 16 Vet. App. 129, 132 
(2002); see also Sanders v. Nicholson, 487 F.3d 881 (Fed. 
Cir. 2007) (deficiency of VCAA notice is not prejudicial when 
a benefit could not be awarded as a matter of law); Manning 
v. Principi, 16 Vet. App. 534 (2002) (holding that the VCAA 
has no effect on an appeal where the law, and not the 
underlying facts or development of the facts, is dispositive 
of the matter); Livesay v. Principi, 15 Vet. App. 165 (2001) 
(en banc) (holding that the VCAA is not applicable where it 
could not affect a pending matter and could have no 
application as a matter of law); Sabonis v. Brown, 6 Vet. 
App. 426, 429-30 (1994) (where the operation of law is 
dispositive, the appeal must be terminated because there is 
no entitlement under the law to the benefit sought).  

General due process concerns have been satisfied in 
connection with the issue herein addressed on the merits, the 
disposition of which is unfavorable to the veteran.  See 38 
C.F.R. § 3.103 (2007).  The veteran and his representative 
have been afforded ample opportunity to present evidence and 
argument, including the opportunity for a hearing.

Service Connection for VA Compensation Purposes

Compensation is only available for certain types of dental 
and oral conditions listed under 38 C.F.R. § 4.150, 
Diagnostic Codes 9900-9916, such as dental disabilities that 
are the result of osteomyelitis or osteoradionecrosis; or due 
to the loss, malunion, or limited motion of the mandible, 
maxilla, ramus, condyloid process, or hard palate; or the 
loss of teeth due to loss of substance of the upper or lower 
jaw.  38 C.F.R. § 4.150.  (Emphasis added.)  

The record reflects that, in June 1984, the veteran was 
involved in a motor vehicle accident in which he sustained 
dental trauma involving teeth number 8, 9, and 10.  Initial 
treatment records show that teeth number 8 and 10 were 
chipped, and number 9 was lingually displaced.  Follow-up 
examination demonstrated chronic alveolar abscesses, which 
necessitated pulpectomies and root canal therapy.  The 
aforementioned incident is the basis of the veteran's 
allegation that he is entitled to service connection for 
residuals of dental trauma, inclusive of broken teeth.  There 
is no indication that such incident entailed or otherwise 
resulted in any disorder for which a grant of service 
connection is permitted and service medical and dental 
records are otherwise negative for any such disability.  The 
Board specifically notes that there is no medical or dental 
evidence to show that any of the veteran's chipped teeth are 
the result of loss of substance of the body of maxilla or 
mandible.  There is otherwise no showing of a post-service 
dental disorder linked to any in-service event for which 
service connection is possible under 38 C.F.R. § 4.150, 
Diagnostic Codes 9900-9916.  

Service connection for the tooth disorders shown by the 
veteran's service medical and dental records may not be 
granted by law.  See 38 C.F.R. § 3.381.  The benefit sought 
must therefore be denied as a matter of law.  Sabonis, supra.  

Service Connection for VA Treatment Purposes

A veteran may be entitled to service connection for dental 
conditions, including treatable carious teeth, replaceable 
missing teeth, dental or alveolar abscesses, and periodontal 
disease, for the sole purposes of receiving VA outpatient 
dental services and treatment, if certain criteria are met.  
See 38 U.S.C. § 1712; 38 C.F.R. §§ 3.381, 17.161.  As 
indicated above, this case has been developed solely on the 
basis of entitlement to VA compensation based on a grant of 
service connection, and consideration has not to date been 
afforded by the RO regarding the veteran's eligibility for 
further VA dental treatment on an outpatient basis.  However, 
a claim for service connection for a dental disorder is also 
a claim for VA outpatient dental treatment.  Mays v. Brown, 5 
Vet. App. 302 (1993).  Seeking treatment is the primary focus 
of the veteran's contentions, as reflected by his recent 
hearing testimony, and there is a clear basis to grant this 
particular benefit.    

Legal authority provides for various categories of 
eligibility for VA outpatient dental treatment, such as 
veterans having a compensable service-connected dental 
condition (Class I eligibility); veterans having a 
noncompensable service-connected dental condition, provided 
that they apply for treatment within a year after service 
(Class II eligibility); and those having a noncompensable 
service-connected dental condition adjudicated as resulting 
from a combat wound or other service trauma (Class II(a) 
eligibility).  Other categories include treatment for 
veteran's having a dental condition determined to be 
aggravating disability from an associated service-connected 
disability (Class III eligibility); veteran's whose service- 
connected disabilities are evaluated as 100 percent, or who 
receive a total rating for individual unemployability (Class 
IV eligibility); and certain treatment for those who are 
enrolled in a rehabilitation program under chapter 31 (Class 
V eligibility).  Finally, any veteran scheduled for admission 
or otherwise receiving care and services under chapter 17 of 
38 U.S.C. may receive outpatient dental care that is 
medically necessary, i.e., is for dental condition clinically 
determined to be complicating a medical condition currently 
under treatment (Class VI eligibility).  38 U.S.C.A. § 1712; 
38 C.F.R. § 17.161.

VA's General Counsel has held that dental treatment of teeth, 
even extractions, during service does not constitute dental 
trauma.  See VAOPGCPREC 5-97, 62 Fed. Reg. 15,566 (1997).

In a dental rating decision of July 1987, service connection 
for purposes of outpatient dental treatment for teeth number 
8, 9, 10 was granted and such was followed, per the veteran's 
testimony, by capping and recapping of the teeth in question 
by VA and at its expense.  According to the veteran's 
credible testimony, which is not otherwise disputed by the 
evidence on file, one or more of the caps of teeth 8,9, and 
10 has since failed, thereby requiring further dental 
treatment, which he reports has been denied by VA dental 
personnel pending a determination of his entitlement thereto.  
As set forth in the preceding section, it is clear that the 
veteran sustained in-service dental trauma to teeth number 8, 
9, and 10.  Service trauma, as was the case here, is a basis 
to bestow Class II(a) eligibility and those class members may 
be authorized any treatment indicated as reasonably necessary 
for the correction of the service-connected condition or 
disability.  The evidence of record denotes the veteran has 
Class II(a) eligibility, and he is therefore entitled to 
whatever restoration of teeth number 8, 9, 10, is reasonably 
indicated now and in the future, inclusive of recapping of 
each such tooth if so needed at this juncture.  The benefit 
sought by this portion of the appeal is thus granted.  














ORDER

Service connection for residuals of dental trauma, including 
broken teeth, for purposes of VA compensation is denied.  

Service connection for residuals of dental trauma involving 
teeth number 8, 9, and 10, for purposes of bestowing Class II 
eligibility for further VA outpatient dental treatment 
thereof, is granted.  



____________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


